36 F.3d 1092
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.HOUCK & SONS, INCORPORATED, Plaintiff-Appellant,v.TRANSYLVANIA COUNTY;  Terry Pierce;  Jack S. McGinnis,Defendants-Appellees,andTransylvania County Health Department;  Joe Gentry;  JohnWinston;  Charles Slagle;  Clay Penington, Defendants.
No. 93-1462.
United States Court of Appeals, Fourth Circuit.
Argued April 12, 1994.Decided May 10, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-90-65-A-C)
Grainger Raymond Barrett, Chapel Hill, NC, for appellant.
Robert Scott Pierce, Womble, Carlyle, Sandridge & Rice, Winston-Salem, NC;  Mabel Y. Bullock, Asst. Atty. Gen., Raleigh, NC, for appellees.
Lawrence Pierce, Egerton, Womble, Carlyle, Sandridge & Rice, Winston-Salem, NC, for appellees.
W.D.N.C.
AFFIRMED.
Before RUSSELL, WIDENER, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Plaintiff-appellant Houck & Sons, Inc.  (Houck) appeals the district court's grant of the posttrial motion made by the defendants-appellees, Transylvania County, Terry Pierce, and Jack McGinnis (the defendants) for a judgment as a matter of law, or in the alternative, for new trial.  See Fed.R.Civ.P. 50(b) and 59.  After a jury found for Houck in the amount of $350,000 on Houck's equal protection claim, 42 U.S.C. Sec. 1983, and state law claim of tortious interference with contractual relations, the district court, in a forty-four page memorandum of decision, granted the defendants' renewed motion for judgment as a matter of law, Fed.R.Civ.P. 50(b), and conditionally granted the defendants' motion for new trial, Fed.R.Civ.P. 50(c) and 59.  Houck only appeals the district court's rulings with respect to its equal protection claim.


2
Houck's equal protection claim alleges that Transylvania County, through the Transylvania County Health Department and its current and former directors, Pierce and McGinnis, respectively, enforced state statutes and rules governing the installation of septic tank systems in a different manner than it did for other similarly-situated septic tank installers in Transylvania County.  Houck's equal protection claim also pursues Pierce and McGinnis in their official capacity.


3
In granting the renewed motion for judgment as a matter of law, the district court held that the Eleventh Amendment barred Houck's equal protection claim against the defendants because the Transylvania County Health Department and its directors are state agents entitled to Eleventh Amendment immunity.  As an alternative ground for granting the renewed motion for judgment as a matter of law, the district court held that there was insufficient evidence to support the jury's verdict.  In conditionally granting the motion for new trial, the district court held that the jury's verdict was against the clear weight of the evidence and the jury's award of $350,000 was excessive and shocked the conscience of the court.


4
Our review of the briefs, the record, and the arguments of counsel discloses that this appeal is without merit.  Accordingly, we affirm the district court's grant of the defendants' renewed motion for judgment as a matter of law for the reasons stated in the exhaustive and convincingly written opinion of the district court.  Houck & Sons, Inc. v. Transylvania County et al.   No. CA-90-65-A-C (W.D.N.C. March 18, 1993).

AFFIRMED